UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of October 2011 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Page 1 of 14 TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheet Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income (Loss) Unaudited Interim Consolidated Statements of Retained Earnings and Contributed Surplus Unaudited Interim Consolidated Statements of Cash Flows Page 2 of 14 Table of Contents On October 11, 2011, EXFO Inc., a Canadian corporation, reported its results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2011. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2011. This press release and information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August31, 2011 are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 3 of 14 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Benoit Ringuette Name:Benoit Ringuette Title:General Counsel and Corporate Secretary Date: October 13, 2011 Page 4 of 14 Table of Contents EXFO Reports Record Sales and Bookings for Fiscal 2011 § Annual sales increase 33.0% to US$269.7 million § Annual bookings improve 28.8% to US$272.3 million § Adjusted EBITDA* reaches US$30.6 million or 11.3% of sales § Cash flows from operations attain US$23.3 million QUEBEC CITY, CANADA, October 11, 2011—EXFO Inc. (NASDAQ: EXFO, TSX: EXF) reported today record sales and bookings for the fiscal year ended August 31, 2011. Annual sales increased 33.0% to US$269.7 million in fiscal 2011 from US$202.8 million in 2010. In the fourth quarter of fiscal 2011, sales totaled US$64.4 million compared to US$67.6 million in the third quarter of 2011 and US$58.6million in the fourth quarter of 2010. Sales exclude revenue from the divested Life Sciences and Industrial Division (referred to as “discontinued operations” in financial statements). Overall for fiscal 2011, bookings improved 28.8% to US$272.3million from US$211.4 million in 2010 for an annual book-to-bill ratio of 1.01. In the fourth quarter of 2011, bookingstotaled US$62.5 million for a book-to-bill ratio of 0.97compared to US$61.3 million in the third quarter of 2011 and US$55.8 million in the fourth quarter of 2010. Gross marginreached 62.8% of sales in fiscal 2011 compared to 63.6% in 2010. In the fourth quarter of 2011, gross margin amounted to 63.6% of sales compared to 64.2% in the third quarter of 2011 and 64.8% in the fourth quarter of2010. In fiscal 2011, GAAP net earningstotaled US$19.3 million, or US$0.31 per diluted share, including a foreign exchange loss of US$3.8 million. Net earnings from continuing operations (Telecom business) amounted to US$6.4 million, or US$0.10 per diluted share. It should be noted that EXFO recorded an after-tax gain of US$13.1 million, or US$0.21 per diluted share, from the disposal of discontinued operations (Life Sciences and Industrial business) in fiscal 2011. GAAP net earnings in 2011 also included US$9.2 million in amortization of intangible assets and US$2.3 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.5 million. In fiscal 2010, GAAP net earningstotaled US$6.6 million, or US$0.11 per diluted share, including US$7.8 million in amortization of intangible assets and US$1.8 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$1.3 million. GAAP net earnings included a loss of US$1.5 million in 2010. In the fourth quarter of 2011, GAAP net earnings amounted to US$1.9 million, or US$0.03 per diluted share, including US$2.1million in amortization of intangible assets and US$0.5 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.1 million. In the third quarter of fiscal 2011, GAAP net earnings totaled US$1.7 million, or US$0.03 per diluted share, including US$2.1 million in amortization of intangible assets and US$0.4 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.1 million. In the fourth quarter of 2010, GAAP net earnings amounted to US$5.0 million, or US$0.08 per diluted share, including US$2.5million in amortization of intangible assets and US$0.5 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.2 million. “After posting exceptional 32% sales growth in fiscal 2010, I am quite pleased that we surpassed it with a 33% increase and solid earnings results in 2011, as we delivered robust growth across all geographic regions and product areas,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “In the process, we expanded our percentage of business from two strategic sectors — the wireless industry at large and Tier-1 network operators — allowing us to increase revenues much faster than our end-markets. As a result, EXFO gained market share for a 26th consecutive year based on relentless innovation, customer delight and focus on execution. I remain confident that EXFO is uniquely positioned to benefit from key growth opportunities in the telecom industry, despite uncertainty in the global economy.” Page 5 of 14 Table of Contents Corporate Performance Objectives for Fiscal 2010-2012 Following are EXFO’s results after two years into its three-year plan: Three-Year Objectives (Base year: FY 2009 which included divested LSI Division) Results After 2 Years Increase sales by at least 25% CAGR 25.4% CAGR Raise gross margin from 61.3% to 65% 62.7% Increase adjusted EBITDA* in dollars by at least 30% CAGR: 45.4% CAGR * EBITDA is defined as net earnings (loss) before interest, income taxes, amortization of property, plant andequipment, amortization of intangible assets and impairment of goodwill. Adjusted EBITDA represents EBITDA excluding the gain from thedisposal of discontinued operations. Selected Financial Information (unaudited) (In thousands of US dollars) Q4 2011 Q3 2011 Q4 2010 FY 2011 FY 2010 Sales: Continuing operations (formerly the Telecom Division) $ Discontinued operations (formerly the Life Sciences & Industrial Division) − − Total $ Gross margin: Continuing operations $ % Discontinued operations $
